DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is taught by Son et al. (US 2017/0263492)

Son et al. disclose a manufacturing apparatus for a display device (paragraphs 0056-0107; FIGS. 6-19), where the display device includes a cover window (20), the cover window includes a first planar portion (Dl), a side portion (D2) of each end portion of the first planar portion, and a second planar portion (DS) extending from the side (D2), where arcuate hook regions are formed and bent inward;
where the apparatus includes:
an upper jig (50) and a lower jig (40) includes a body (41), a side (42), and an elastic buffer (43), where the lower jig may include an adhesive or may be vacuum adsorbed to secure the display panel and the lower jig moves in three directions so that the lower portion of the first planar portion of the cover window can be coupled to the upper portion of the display panel; and
a driving unit connected to a first drive, which may be a pneumatic cylinder, a hydraulic cylinder or an electric motor (paragraph 0076; Figures 15-17).

However, the prior art does not teach nor suggest that the first bonding body, the second bonding body, and the pressing body each have a vacuum cavity therein configured to absorb the flexible screen; where the bonding device for attaching the curved cover plate with the irregular shape to the flexible screen further comprising: 
a first telescopic connector configured to connect the pressing body and the vacuum cavity of inner of the first bonding body, both ends of the first telescopic connector are fixed to the pressing body and the first bonding body respectively and is compressed until the pressing body adjoining the first bonding body; and 
a second telescopic connector configured to connect the pressing body and the vacuum cavity of inner of the second bonding body, both ends of the second telescopic connector fixed to the pressing body and the second bonding body respectively and being compressed until the pressing body adjoining to the second bonding body.

Son et al. also teach a bonding method for attaching a curved cover plate to a flexible display panel, comprising:
providing a display panel (10), a cover window (20), the cover window includes a first planar portion (Dl), a side portion (D2) of each end portion of the first planar portion, and a second planar portion (D3) extending from the side (D2), where arcuate hook regions are formed and bent inward (Figure8);
	attaching the flexible screen onto outer sides of the first bonding body, the pressing body, and the second bonding body, thus obtaining an initial body (Figure 11);
inserting the initial body into an inner side of the curved cover plate with the irregular shape and pressing the initial body, completing attaching a portion of the flat area of the curved cover plate with the irregular shape to the flexible screen (Figure 17); and
driving the driving mechanism to drive the first bonding body and the second bonding body to move along a direction towards the hook arc areas, respectively, until completing
attaching the curved cover plate with the irregular shape to the flexible screen (paragraph 0076).
However, the prior art does not teach nor suggest a bonding method for attaching a curved cover plate with an irregular shape to a flexible screen, comprising: 
providing a flexible screen, a curved cover plate with an irregular shape, and a bonding device for attaching the curved cover plate with the irregular shape to the flexible screen, wherein the curved cover plate with the irregular shape comprises a flat area and arc hook areas located on both sides of the flat area, and the arc hook areas smoothly transit with the flat area, the bonding device comprises: 
a first bonding body having a first pressing wall on a periphery of the first bonding body and a first pressing flat wall, the first pressing wall comprising a first pressing curved wall matching shapes of inner surfaces of the arc hook areas of the curved cover plate with the irregular shape and the first pressing flat wall provided continuously with the first pressing curved wall to correspond to a portion of the flat area of the curved cover plate with the irregular shape; 
a second bonding body having a second pressing wall formed on a periphery of the second 
a pressing body pressing a center portion of the flat area of the curved cover plate with the irregular shape, the pressing body being located between the first bonding body and the second bonding body, and the pressing body having a third pressing flat wall configured to press the center portion of the flat area of the curved cover plate with the irregular shape on a periphery thereof, and 
a driving mechanism driving the first bonding body and the second bonding body to move to be adjacent or away from the pressing body, wherein the first bonding body, the second bonding body, and the pressing body each have a vacuum cavity therein configured to absorb the flexible screen;
a first telescopic connector configured to connect the pressing body and the vacuum cavity of inner of the first bonding body, both ends of the first telescopic connector are fixed to the pressing body and the first bonding body respectively and is compressed until the pressing body adjoining the first bonding body; and 
a second telescopic connector configured to connect the pressing body and the vacuum cavity of inner of the second bonding body, both ends of the second telescopic connector fixed to the pressing body and the second bonding body respectively and being compressed until the pressing body adjoining to the second bonding body.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745